Dissenting Opinion.
Todd, J.
Granting that the articles of the Civil Code referred to* in the opinion, touching the sales of the property of minors, do not apply to sales made by judicial process in execution of judgments-against them, or the enforcement of contracts made in their behalf, I am not prepared to concur in the proposition that the tutor of minors can, with or without the advice of a family-meeting, consent that this, property shall be sold without the benefit of appraisement.
The law has by express terms ordained the manner in which contracts may be enforced, judgments executed, and judicial sales conducted. At one time it was held that even major persons sui juriscould not by their conventions deviate from this mode—could not waive the appraisement prescribed by law for sales made under legal process in satisfaction of judgments or orders of seizure and sale. Levicks vs. Walker, 15 Ann., 245.
Since, it has been held that such or like waivers could be made by persons of full age, doubtless on the principle that the contracts and agreements of such persons was a law unto themselves. But this principle has never before been extended or applied to tutors, administrators, or those acting in a like fiduciary capacity. Tutors, with the advice of a family-meeting, may, in specified cases, enter into contracts of mortgage binding on the property of minors; but they must contract both as to the mortgage and to its enforcement within the clear and defined limits of the law, and when either the tutor waives *768•or renounces tile benefit of appraisement or any other benefit that the law accords in such proceeding, and a family-meeting advises such waiver or renunciation, I think the action of both is ultra vires and /consequently null, as well as any order founded on such proceeding.
If appraisement can be waived, so may advertisement and every •other formality that the law prescribes in such cases, and it might •even be agreed that the sale should not be made by the sheriff, but by some other person. Indeed, I see no limit to the renunciations that may be made, liable to affect seriously the interests of minors specially under protection of the law, if so great a benefit in their favor as the benefit of appraisement can be waived or renounced, as sanctioned by the majority opinion in this case.
I therefore dissent.